Investors / Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Financial Results for First Quarter 2008 · First Quarter Total Revenues Up 18% to $262.3mm; Net Revenues Up 27% to $224.6mm · First Quarter Adjusted EPS of $0.26 Including Stock Compensation (GAAP EPS of $0.24) · Continuing New Win Momentum Across Segments · Reconfirming 2008 Revenue Guidance of $1.05 – $1.15 billion and Adjusted EPS Guidance of $1.80 - $1.90 including Stock Compensation (GAAP EPS Guidance of $1.78 - $1.88) See note (1) below for an explanation of all non-GAAP financial measures.All segment information is presented on a comparable basis as if the Company had operated with four segments since inception. SOMERSET, NEW JERSEY, May 12, 2008 ― inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced financial results for the first quarter 2008. First Quarter 2008 Results from Continuing Operations: · Total revenues increased 18% to $262.3 million for the first quarter of 2008, compared to $222.0 million for the first quarter of 2007.Net revenues increased 27% to $224.6 million, compared to $176.4 million for the first quarter of 2007.Adjusted for the impact of acquisitions pro-forma organic net revenue growth for the trailing twelve-month period was 13%. · Adjusted EBITDA increased 19% to $28.9 million for the first quarter of 2008, compared to $24.2 million for the first quarter of 2007.GAAP operating income increased 7% to $19.8 million for the first quarter of 2008, compared to $18.5 million for the first quarter of 2007. · Adjusted operating income increased 10% to $20.3 million for the first quarter of 2008, compared to $18.5 million for the first quarter of 2007.GAAP operating income increased 7% to $19.8 million for the first quarter of 2008, compared to $18.5 million for the first quarter of 2007. · Adjusted income from continuing operations was $8.5 million for the first quarter of 2008, compared to $9.5 million for the first quarter of 2007.GAAP income from continuing operations was $8.0 million for the first quarter of 2008, compared to $10.4 million for the first quarter of 2007. · Adjusted diluted earnings per share (EPS), including stock compensation expense, was $0.26 for the first quarter of 2008, compared to $0.31 for the first quarter of 2007.GAAP diluted EPS was $0.24 for the first quarter of 2008, compared to $0.33 for the first quarter of 2007. Segment Results: · inVentiv Clinical reported record total revenues of $52.1 million during the first quarter of 2008, up 26% from $41.4 million during the first quarter of 2007.Billable headcounts in clinical staffing continued to increase, and the strong momentum in functional outsourcing continued during the first quarter, further strengthening inVentiv Clinical’s market position in an expanding clinical trials marketplace. · inVentiv Communications reported record total revenues of $88.3 million during the first quarter of 2008, up 44% from $61.4 million during the first quarter of 2007, and includes the results from several acquisitions completed during 2007.The division delivered a number of significant new wins or expansions with existing accounts, resulting in enhanced momentum in the first quarter of 2008. · inVentiv Commercial reported total revenues of $92.1 million during the first quarter of 2008, down 6% from $97.8 million during the first quarter of 2007 driven largely by the impact of the Novartis wind-down.The division won several new sales team contracts and expansions including two contracts with mid-tier pharma clients and the continued expansion of its two new ‘on-boarding’ programs, which will drive renewed momentum over the course of 2008. · inVentiv Patient Outcomes reported total revenues of $29.9 million during the first quarter of 2008, up 40% from $21.4 million during the first quarter of 2007.The strong performance included several new wins in the patient compliance and nurse educator businesses, as well as the inclusion of results from AWAC. Mr. Eran Broshy, Chairman and Chief Executive Officer of inVentiv Health, commented, “I am pleased with inVentiv’s first quarter results, demonstrating our unique leadership position built on a strong and diversified business model.We have continued to effectively execute for our clients by offering best-in-class offerings, and also are increasingly delivering broader integrated solutions to our clients.At the same time, I am pleased at our increasing new win momentum and the significant new business pipeline we are pursuing.” 2008 Guidance Reconfirmed Based on the Company’s performance during the first quarter of 2008, the Company is at this time reconfirming its 2008 revenue guidance of $1.05 - $1.15 billion and adjusted earnings per share guidance of $1.80 - $1.90 including stock compensation expense (GAAP earnings per share guidance of $1.78 - Adjusted guidance figures exclude derivative interest income or expense related to the Company’s interest rate hedge on its term loan facility, certain impairment charges from marketable securities, and non-recurring tax adjustments. inVentiv Health Reports First Quarter 2008 Results Page 2 Conference Call
